J-S06020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTON LEE                                  :
                                               :
                      Appellant                :   No. 3660 EDA 2015

            Appeal from the Judgment of Sentence November 4, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009913-2014

BEFORE:      MOULTON, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY RANSOM, J.:                                 FILED APRIL 18, 2017

         Appellant, Anton Lee, appeals from the judgment of sentence of eleven

and one-half to twenty-three months of incarceration, imposed November 4,

2015, following a bench trial resulting in his conviction for two violations of

the Pennsylvania Uniform Firearms Act of 1995.1 Counsel for Appellant has

also filed with this Court an application for leave to withdraw as counsel and

brief pursuant to Anders v. California, 386 U.S. 738 (1967).           We grant

counsel’s application for leave to withdraw and affirm the decision of the trial

court.



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Firearms not to be carried without a license, 18 Pa.C.S. § 6106, and
Carrying firearms on public streets or public property in Philadelphia, 18
Pa.C.S. § 6108.
J-S06020-17



      The relevant facts and procedural history are as follows.            The

underlying appeal arises from the order denying Appellant’s motion to

suppress evidence recovered incident to a traffic stop of Appellant by two

Philadelphia Police Officers in a high crime area known for narcotics and gun

violence. See Notes of Testimony (N.T.), 2/26/2015, at 9, 25. Around 6:46

p.m. on August 15, 2014, Officer D’Alesio was patrolling the area of 64 th and

Race Street in Philadelphia with his partner Officer Tumolo.             N.T.,

2/26/2015, at 6. The Officers observed Appellant disregard a stop sign on

64th street while traveling at a high rate of speed. Id. at 7, 24. The Officers

considered the failure to stop at a stop sign a violation of the Motor Vehicle

Code. See id at 7, 20. Thus, Officer D’Alesio operated his emergency lights

and sirens to signal Appellant to stop, and he pulled over. See id. As the

Officers approached Appellant’s vehicle, they both observed the black handle

of a firearm visibly protruding from underneath the passenger side seat.

See id. at 8, 22, 26. Officer D’Alesio ordered Appellant out of the vehicle,

placed him into handcuffs, and secured him in the back of the patrol vehicle.

See id. at 22-23.    Officer D’Alesio secured the firearm, which was loaded

with sixteen live rounds. See id. at 10-11.

      At the suppression hearing, Appellant testified that he was not pulled

over for speeding but actually voluntarily pulled over because he thought

that the police car was trying to pass him. See id. at 30. The Officers next

asked for his insurance, and Appellant informed them that his license was

suspended. See id. at 31. According to Appellant, the Officers ordered him

                                     -2-
J-S06020-17



out of the car so that they could search the vehicle.    See id. at 33.    He

testified that his gun was in a bookbag, and that the clip was in a separate

pocket from the gun such that it was not loaded.          See id. at 34-36.

According to Appellant, the bookbag was between the third row of seats and

the trunk area. See id. at 36. The court found the “Officers were consistent

and the Officers exhibited no indications to [the court] that they were

fudging their story or lying.” Id. at 54. Thus, the court denied Appellant’s

suppression motion. See Order, 2/26/2015.

      Following a bench trial in June 2015, Appellant was found guilty of the

offenses charged.         Appellant was sentenced as described above on

November 4, 2015. Appellant timely filed a notice of appeal. The court did

not issue an order pursuant to Pa.R.A.P. 1925(b) and did not issue an

opinion in this matter.

      Trial counsel filed an Anders brief and application to withdraw as

counsel. The brief sets forth the following issues Appellant seeks to raise on

appeal: (1) the court’s denial of Appellant’s suppression motion and (2) the

proper grading for a conviction of 18 Pa.C.S. § 6106 when accompanied by a

conviction for 18 Pa.C.S. § 6108.      See Appellant's Br. at 3.    Counsel’s

Anders brief contends that both issues are frivolous.

      When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining

counsel’s request to withdraw.     Commonwealth v. Goodwin, 928 A.2d



                                     -3-
J-S06020-17


287, 290 (Pa. Super. 2007) (en banc). Prior to withdrawing as counsel on

direct appeal under Anders, counsel must file a brief that meets the

requirements   established   by   the   Pennsylvania   Supreme     Court   in

Commonwealth v. Santiago, namely:

     (1) provide a summary of the procedural history and facts, with
     citations to the record;

     (2) refer to anything in the record that counsel believes arguably
     supports the appeal;

     (3) set forth counsel's conclusion that the appeal is frivolous;
     and

     (4) state counsel's reasons for concluding that the appeal is
     frivolous. Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to
     the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

     Counsel also must provide a copy of the Anders brief to his
     client. Attending the brief must be a letter that advises the
     client of his right to: “(1) retain new counsel to pursue the
     appeal; (2) proceed pro se on appeal; or (3) raise any points
     that the appellant deems worthy of the court[’]s attention in
     addition to the points raised by counsel in the Anders brief.”
     Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super.
     2007), appeal denied, 594 Pa. 704, 936 A.2d 40 (2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-880 (Pa. Super. 2014).

After determining that counsel has satisfied these technical requirements of

Anders and Santiago, only then may this Court “conduct an independent

review of the record to discern if there are any additional, non-frivolous

issues overlooked by counsel.”    Commonwealth v. Flowers, 113 A.3d
1246, 1250 (Pa. Super. 2015) (citations and footnote omitted).

                                   -4-
J-S06020-17


        In the instant matter, trial counsel’s Anders brief complies with the

above-stated requirements. Namely, he includes a summary of the relevant

factual and procedural history, he refers to the portions of the record that

could arguably support Appellant’s claims, and he sets forth his conclusion

that Appellant’s appeal is frivolous. He explains his reasoning and supports

his rationale with citations to the record as well as pertinent legal authority.

Trial counsel avers he has supplied Appellant with a copy of his Anders brief

and     a   letter   explaining   the    rights   pursuant   to   Nischan,   supra.2

Accordingly, counsel has complied with the technical requirements for

withdrawal. Thus, we may independently review the record to determine if

the issues Appellant raises are frivolous and to ascertain if there are other,

non-frivolous issues he may pursue on appeal.

        Appellant’s first issue challenges the denial of his motion to suppress.

        The issue of what quantum of cause a police officer must
        possess in order to conduct a vehicle stop based on a possible
        violation of the Motor Vehicle Code is a question of law, over
        which our scope of review is plenary and our standard of review
        is de novo. Commonwealth v. Chase, 960 A.2d 108, 112 (Pa.
        2008). However, in determining whether the suppression court
        properly denied a suppression motion, we consider whether the
        record supports the court's factual findings. If so, we are bound
        by those facts and may reverse only if the legal conclusions
        drawn therefrom are in error. Commonwealth v. Hernandez,
        935 A.2d 1275, 1280 (Pa. 2007).

Commonwealth v. Holmes, 14 A.3d 89, 94 (Pa. 2011).

____________________________________________


2
    Appellant has not filed a response to counsel’s Anders brief.



                                           -5-
J-S06020-17


        Our analysis of the appropriate quantum of cause required for a traffic

stop begins with 75 Pa.C.S.A. § 6308(b), which provides:

           (b) Authority of police officer.—Whenever a police officer is
        engaged in a systematic program of checking vehicles or drivers
        or has reasonable suspicion that a violation of this title is
        occurring or has occurred, he may stop a vehicle, upon request
        or signal, for the purpose of checking the vehicle's registration,
        proof of financial responsibility, vehicle identification number or
        engine number or the driver's license, or to secure such other
        information as the officer may reasonably believe to be
        necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b). “Traffic stops based on a reasonable suspicion: either

of criminal activity or a violation of the Motor Vehicle Code under the

authority of Section 6308(b) must serve a stated investigatory purpose.”

Commonwealth v. Feczko, 10 A.3d 1285, 1290-91 (Pa. Super. 2010)

(citing Chase, 960 A.2d at 116). For a stop based on the observed violation

of the vehicle code or otherwise non-investigable offense, an officer must

have probable cause to make a constitutional vehicle stop. Feczko, 10 A.3d

at 1291 (“Mere reasonable suspicion will not justify a vehicle stop when the

driver's detention cannot serve an investigatory purpose relevant to the

suspected violation.”).    At the suppression hearing, the Officers testified

credibly that Appellant disregarded a stop sign while traveling at a high rate

of speed. N.T., 2/26/2015, at 6-7, 20, 24. Having observed a violation of

the Code, the Officers had probable cause to initiate the traffic stop at that

time.




                                       -6-
J-S06020-17


     Pennsylvania law recognizes that the need for a warrant to search a

car may be excused by exigent circumstances. Commonwealth v. Gary,

91 A.3d 102, 191 (Pa. 2014) (noting “an exception to the warrant

requirement when exigent circumstances exist, such as where there is a

need for prompt police action to preserve evidence or to protect an officer

from danger to his or her person”) (citing Commonwealth v. Holzer, 389
A.2d 101, 106 (Pa. 1978)).

     [T]he search of the passenger compartment of an automobile,
     limited to those areas in which a weapon may be placed or
     hidden, is permissible if the police officer possesses a reasonable
     belief based on ‘specific and articulable facts which, taken
     together with the rational inferences from those facts,
     reasonably warrant’ the officer in believing that the suspect is
     dangerous and the suspect may gain immediate control of
     weapons. See Terry [v. Ohio], 392 U.S. 1, 21 (1968).

Commonwealth v. Morris, 644 A.2d 721, 723 (Pa. 1994) (quoting

Michigan v. Long, 463 U.S. 1032, 1049-50 (1983)).             In Terry, the

Supreme Court emphasized that “[t]he officer need not be absolutely certain

that the individual is armed; the issue is whether a reasonably prudent man

in the circumstances would be warranted in the belief that his safety or that

of others was in danger.” Terry, 392 U.S. at 27. Here, the “proper inquiry

is whether, under the totality of the circumstances, police possessed

reasonable suspicion to conduct a Terry protective weapons search.”

Commonwealth v. Buchert, 68 A.3d 911, 916 (Pa. Super. 2013).

     Based on the facts articulated by the Officers at the suppression

hearing, the Officers had probable cause to stop Appellant for a violation of

                                    -7-
J-S06020-17


the Motor Vehicle Code.     Feczko, 10 A.3d at 1291.        After observing a

weapon in plain view in the vehicle, the Officers acted upon a reasonable

belief that Appellant could gain control of a visible, loaded firearm.       A

protective weapons search of the interior of the car was permissible.

Buchert, 68 A.3d at 916; Long, 463 U.S. at 1051. Therefore, under the

totality of the circumstances, the warrantless seizure was justified for safety

reasons. Morris, 644 A.2d at 723; Terry, 392 U.S. at 27. Accordingly, we

discern no error of law or abuse of the suppression court’s discretion.

      Second, Appellant challenges the court’s grading of his convictions.

      A claim that the court improperly graded an offense for
      sentencing purposes implicates the legality of a sentence.… If
      no statutory authorization exists for a particular sentence, that
      sentence is illegal and subject to correction. An illegal sentence
      must be vacated. When the legality of a sentence is at issue on
      appeal, our standard of review is de novo and our scope of
      review is plenary.

Commonwealth v. Mendozajr, 71 A.3d 1023, 1027 (Pa. Super. 2013)

(internal quotation marks and citations omitted).

      Appellant was convicted contemporaneously of 18 Pa.C.S. § 6106

carrying a firearm without a license and § 6108.          A contemporaneous

conviction to carrying firearms on the public streets of Philadelphia

independently foreclosed the court from grading the violation of Section

6106 as a misdemeanor.          Mendozajr, 71 A.3d at 1028-29 (citing

Commonwealth v. Bavusa, 832 A.2d 1042, 1056-57 (Pa. 2003) (“In light

of appellant’s contemporaneous conviction under Section 6108, the Section


                                     -8-
J-S06020-17


6106(a) offense here was properly graded as a felony.”)). Thus, the court

graded Appellant’s conviction under Section 6106 properly as a felony of the

third degree.

     We agree with Attorney Gessner that Appellant’s claim is frivolous. We

have independently reviewed the record, and find no other issues of

arguable merit that Appellant could pursue on appeal.       Accordingly, we

affirm Appellant’s judgment of sentence and grant counsel’s petition to

withdraw.

     Application to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                                   -9-